Judgment, Supreme Court, Bronx County (George Covington, J.), rendered April 25, 1988, convicting defendant, upon a guilty plea, of burglary in the first degree and sentencing him, as a predicate violent felony offender, to an indeterminate term of from 6V2 to 13 years, unanimously affirmed.
Since the defendant failed to move prior to imposition of sentence to withdraw his plea, he has not preserved for appellate review the claim that the court coerced the plea. (People v Guerrero, 155 AD2d 262, lv denied 75 NY2d 868.) In any event, the court, in making defendant aware of the possible sentence facing him if convicted, did not coerce the *481guilty plea (People v Kelly, 159 AD2d 227, lv denied 76 NY2d 737). Nor, under the circumstances presented, was it coercive for the court to comment on the strength of the People’s case.
We have considered defendant’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Milonas, Rosenberger, Wallach and Smith, JJ.